Name: Commission Regulation (EEC) No 580/90 of 7 March 1990 amending Regulation (EEC) No 3419/88 fixing the maximum quantity of sunflower oil to be released for consumption and exported to Spain for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  economic policy
 Date Published: nan

 8 . 3 . 90 Official Journal of the European Communities No L 59/29 COMMISSION REGULATION (EEC) No 580/90 of 7 March 1990 amending Regulation (EEC) No 3419/88 fixing the maximum quantity of sunflower oil to be released for consumption and exported to Spain for the 1988/89 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 387/90 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EEC) No 3419/88 (3) fixes in particular the quantity of sunflower seed used for the production of oil intended for export and qualifying for compensatory aid ; Whereas some of the oil obtained from such seed has not yet been exported ; Whereas by Regulation (EEC) No 475/86, as amended by Regulation (EEC) No 198/90 (4) eligibility for the compensatory aid was extended to sunflower seed used for the production of oil intended for certain food industries up to a quantity not exceeding the positive balance in the forecast supply balance ; Whereas Regulation (EEC) No 3419/88 should be amended accordingly ; Whereas, with a view to sound management, a time limit should be laid down for ascertaining that the seed has been exported or used in the food industry ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3419/88 is amended as follows : 1 . The third indent of Article 1 is replaced by the following : '  the quantity of sunflower seed harvested in Spain, used for the production of oil intended for export or for use in products covered by CN codes 1516, 1517 and 2103 90 90 and qualifying for the compensatory aid provided for in Article 14 of Regulation (EEC) No 475/86 shall be 375 000 tonnes .' 2. The following Article 2a is inserted : 'Article 2a Ascertainment that expedition or delivery to an approved establishment has taken place as referred to in Article 13 of Regulation (EEC) No 1183/86 must occur by 31 July 1990 at the latest.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p. 47. 0 OJ No L 42, 16.. 2 . 1990, p. 8 . (3) OJ No L 301 , 4. 11 . 1988, p. 33 . (4) OJ No L 22, 27. 1 . 1990, p. 1 .